UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                          )
 In re RAIL FREIGHT FUEL SURCHARGE        )
ANTITRUST LITIGATION                      )
                                          )                 MDL Docket No. 1869
                                          )                 Miscellaneous No. 07-0489 (PLF)
This document relates to:                 )
                                          )
ALL DIRECT PURCHASER CASES                )
__________________________________________)
OXBOW CARBON & MINERALS LLC, et al.,      )
                                          )
              Plaintiffs,                 )
                                          )
        v.                                )                 Civil Action No. 11-1049 (PLF)
                                          )
UNION PACIFIC RAILROAD CO., et al.,       )
                                          )
              Defendants.                 )
__________________________________________)


                                            ORDER

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that Defendants’ Motion to Exclude Interline-Related

Communications from Consideration for Class Certification or Any Other Purpose Prohibited by

49 U.S.C. § 10706 [Dkt. No. 417] and Defendants’ Motion and Memorandum of Law Regarding

the Interpretation and Application of 49 U.S.C. § 10706 [Dkt. No. 927] are DENIED.

              SO ORDERED.




                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: February 19, 2021